Platinum Group Metals Ltd. (Exploration Stage Company) Interim Consolidated Financial Statements For the quarter ended February 29, 2008 (Unaudited) Filed: April 14, 2008 The attached interim financial statements have not been reviewed by the Company’s auditor. A copy of this report will be provided to any shareholder who requests it. Platinum Group Metals Ltd. (An exploration stage company) February 29, 2008 See accompanying notes to the interim consolidated financial statements. Platinum Group Metals Ltd. (An exploration stage company) February 29, 2008 See accompanying notes to the interim consolidated financial statements. Platinum Group Metals Ltd. (An exploration stage company) February 29, 2008 See accompanying notes to the interim consolidated financial statements. Platinum Group Metals Ltd. (An exploration stage company) Notes to the unaudited interim consolidated financial statements February 29, 2008 1.NATURE OF OPERATIONS The Company is a British Columbia corporation incorporated on February 18, 2002 by an order of the Supreme Court of British Columbia approving an amalgamation between Platinum Group Metals Ltd. and New Millennium Metals Corporation (“New Millennium”). The Company is an exploration company conducting work on mineral properties it has staked or acquired by way of option agreements in Ontario, Canada and the Republic of South Africa. The Company has not yet determined whether its mineral properties contain ore reserves that are economically recoverable. The Company defers all acquisition, exploration and development costs related to mineral properties. The recoverability of these amounts is dependant upon the discovery of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development of the property, and future profitable production, or alternatively, upon the Company’s ability to dispose of its interests on an advantageous basis. The Company has incurred losses from inception and does not currently have the financial resources to sustain operations in the long-term. The Company is dependant upon its ability in the future to achieve profitable operations and, in the meantime, to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they become due. External financing, predominantly by the issuance of equity to the public, will be sought to finance the operations of the Company, however, there is no assurance that sufficient funds can or will be raised. 2.SIGNIFICANT ACCOUNTING POLICIES These financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) and include the significant policies outlined below. (a)Basis of presentation and principles of consolidation The financial statements of entities which are controlled by the Company through voting equity interest, referred to as subsidiaries, are consolidated. Variable interest entities (“VIEs”), which include, but are not limited to, special purpose entities, trusts, partnerships and other legal structures, as defined by the Accounting Standards Board in Accounting Guideline 15, “Consolidation of Variable Interest Entities”, are entities in which equity investors do not have the characteristics of a “controlling financial interest” or there is not sufficient equity at risk for the entity to finance its activities without additional subordinated financial support. VIEs are subject to consolidation by the primary beneficiary who will absorb the majority of the entities’ expected losses and/or residual returns. These interim consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Platinum Group Metals (RSA)(Pty) Ltd. (“PTM RSA”). PTM RSA holds mineral rights and conducts operations in the Republic of South Africa. All significant intercompany balances and transactions have been eliminated upon consolidation. The Company’s 37% working interest in the Western Bushveld Joint Venture (Note 5) is recorded using the equity method. (b)Mineral properties and deferred exploration costs Mineral properties consist of exploration and mining concessions, options and contracts.
